Case 2:11-cv-02920-KAM-PK Document 47 Filed 04/18/19 Page 1 of 2 PageID #: 257

                      DEVITT SPELLMAN BARRETT, LLP
                               ATTORNEYS AND COUNSELLORS AT LAW
                                            50 Route 111
                                     Smithtown, New York 11787
                                              Phone: (631) 724-8833
KEVIN M. SPELLMAN                               Fax: (631) 724-8010          JUSTIN M. ROWE
JOHN M. DENBY                          Email: info@devittspellmanlaw.com     JOHN J. BURKE
NICHOLAS M. BRINO                       (direct mail to Smithtown address)   JOHN G. SOMMERS
DAVID S. PALLAI                                                              ASHLEY A. HUGHES
KENNETH M. SEIDELL                                                           JACLYN L. DAR CONTE
JOHN M. SHIELDS
ANNE C. LEAHEY                                                                   Of Counsel
                                                                             THOMAS J. SPELLMAN, JR.
JENNIFER T. CHAVEZ                                                           STEFANIE AFFRONTI
STEPHAN D. TRACE                                                             DEBORAH C. ZACHARY
FELICIA GROSS                                                                EILEEN M. O’NEILL
LAURA ALTO                                                                   ROGER E. SIEGEL
TODD M. LEWIS                                                                EMMANUEL KOSSARIS
JANET L.H. SMITELLI                                                          GEORGE FREITAG
                                                                             JOHN T. TRACY
    Retired
JOSEPH P. DEVITT (1923-2017)
WILLIAM J. BARRETT
JELTJE de JONG




                                                   April 18, 2019

VIA ECF

Hon. Judge Matsumoto
and Magistrate Judge Kuo
United States District Court
225 Cadman Plaza
Brooklyn, NY 11201

         Re:       Razzano v. Remsenberg-Speonk, UFSD
                   11-CV-02920

Dear Honorable Judge Matsumoto and Magistrate Judge Kuo:

We are the attorneys for the defendants in the above referenced matter. We write to reply to
plaintiff’s letter to the Court, concerning the requested retention of records, as well as allegations
of destruction of records.

From our review of the physical and electronic files retained in this office, coupled with
communication with the previously assigned handling attorney and plaintiff’s counsel, we are
unaware of any records that have been destroyed. The District was previously advised to retain
all relevant records, and the plaintiff, through her counsel, was provided with the entirety of
discoverable documentation. If plaintiff provides a list of any specific documents that she has a
good faith basis to believe she or her counsel have not been provided or have been destroyed, we
will undergo the necessary steps to investigate and locate such documents.


                                ___________________________________

                  200 GARDEN CITY PLAZA, SUITE 225, GARDEN CITY, NEW YORK 11530
                        90 STATE STREET, SUITE 700, ALBANY, NEW YORK 12207
                                            (866) 851-1123
Case 2:11-cv-02920-KAM-PK Document 47 Filed 04/18/19 Page 2 of 2 PageID #: 258

Hon. Judge Matsumoto                        2                         April 18, 2019
and Magistrate Judge Kuo
United States District Court

       Re:     Razzano v. Remsenberg-Speonk, UFSD
               11-CV-02920


Thank you for your attentions and courtesies.

                                            Respectfully submitted,

                                            DEVITT SPELLMAN BARRETT, LLP

                                                   /S/

                                            John M. Shields
JMS/eo’r
cc:
Scott Michael Mishkin, Esq.
Attorney for Plaintiff
(VIA ECF)

Janice Razzano
Plaintiff Pro Se
3 Normandie Lane
East Moriches, NY 11940
(VIA OVERNIGHT MAIL)
